

116 HR 6424 IH: To extend the charitable deduction to all taxpayers regardless of whether a taxpayer itemizes deductions in order to encourage and increase charitable giving, and to provide for loans and loan guarantees to certain public charities.
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6424IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Moulton (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend the charitable deduction to all taxpayers regardless of whether a taxpayer itemizes deductions in order to encourage and increase charitable giving, and to provide for loans and loan guarantees to certain public charities.1.Universal deduction for charitable giving(a)In generalSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:(22)Charitable contributionsThe deduction allowed by section 170 (reduced by the portion thereof disallowed under section 68)..(b)Application of overall limitation on itemized deductionsSection 68 of such Code is amended by adding at the end the following new subsection:(g)Application to deduction for charitable contributions(1)In generalFor purposes of this section, the deduction allowed by section 170 shall be treated as an itemized deduction.(2)Application of limitation to above-the-line deductionFor purposes of section 62(a)(22), the portion of the deduction allowed by section 170 for any taxable year which is disallowed under this section is the portion bearing the same ratio as—(A)the amount of the reduction under subsection (a) for such taxable year, bears to(B)the amount of the itemized deductions otherwise allowable for such taxable year..(c)Conforming amendmentSection 170(b)(1)(H) of such Code is amended by inserting this section and after computed without regard to.(d)Effective date(1)In generalThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.(2)Cross referenceFor suspension of the application of section 68 of the Internal Revenue Code of 1986 (including the amendments to such section made by subsection (b)), see section 68(f) of such Code.2.Loans and loan guarantees to certain public charities(a)In generalUpon the application of any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, the Secretary of the Treasury (or the Secretary’s delegate) shall, subject to the provisions of this section, make or guarantee a loan to such organization.(b)Limitation on aggregate amount loansThe aggregate amount of loans made or guaranteed under this section shall not exceed $60,000,000,000.(c)CriteriaIn carrying out this section, the Secretary (or the Secretary’s delegate) shall give priority to eligible organizations that are providing direct assistance in the COVID-19 response effort.(d)AppropriationThere are hereby appropriated for the fiscal year ending on September 30, 2002, to the Secretary of the Treasury such sums as may be necessary to carry out this section, which sums shall remain available until expended.